Citation Nr: 1817314	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  07-13 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his pastor


ATTORNEY FOR THE BOARD

M. M. Celli, Counsel

INTRODUCTION

The Veteran served on active duty from November 1962 to November 1964 and from February 1965 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, the Veteran, his spouse, and his pastor testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board remanded the issue in November 2011 and denied the claim in a June 2015 decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2016 Joint Motion for Partial Remand, the Court remanded the Veteran's appeal to the Board.  In September 2016, the Board remanded the Veteran's claim for additional development.  The Agency of Original Jurisdiction (AOJ) has returned the issue to the Board for further appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

In the September 2016 Remand, the Board found a remand was necessary to provide the Veteran an opportunity to submit any additional lay or medical statements regarding the impact his service-connected disabilities have on his ability to secure and follow a substantially gainful occupation, obtain any outstanding records, and obtain an addendum opinion addressing the functional impact the Veteran's service-connected disabilities in combination had on his employability.  After completing the first two actions, the AOJ forwarded the file to a VA physician for an addendum opinion in November 2016.  At such time, the examiner opined that, in light of his educational level, prior vocational training, and work experience and vocational history, as well as the his service-connected disabilities of chondromalacia right knee; degenerative changes of the lumbar spine with arthritis; osteoarthritis of the right knee; instability of the right knee; residuals of an injury to right thumb; and right knee scar, the Veteran would be able to work by avoiding heavy lifting and repetitive, bending and twisting.  In addition, he should avoid squatting or kneeling, along with climbing and prolonged walking.  For these reasons, the VA examiner opined the Veteran would be able to work a sedentary job.  

In November 2016, the AOJ granted entitlement to service connection for bilateral hearing loss and tinnitus.  However, while the Veteran underwent a VA examination referable to his bilateral hearing loss and tinnitus in December 2016 and the examiner recorded the functional impact of such disabilities as reported by the Veteran, the VA examiner did not provide an opinion as to the effect the Veteran's newly service-connected disabilities, to include in combination with his previously service-connected disabilities, had on his ability to obtain and maintain substantial employability.  

The Director of VA Compensation Service (Director) provided an advisory opinion on extra-schedular consideration of entitlement to a TDIU in August 2017.  However, at such time, she noted that the Veteran's service-connected disabilities only included lumbar spine, right knee, and right thumb disabilities.  There was no mention of the Veteran's bilateral hearing loss or tinnitus.  The Director found extra-schedular entitlement to a TDIU was not shown due to the Veteran's hand, right knee, or lumbar spine disabilities, there was no collective impact, and the rating schedule was not shown to be inadequate.  In support of her determination, she noted that the Veteran was shown to have retired from teaching in 2001, and VA examinations showed that the lumbar and knee conditions only limited physical occupational activity with sedentary preserved.  Further, the Veteran was not shown to be unemployable under any circumstances as a result of his hand, right knee, or lumbar spine disabilities.  Therefore, the Director found the rating schedule remained intact, and 38 C.F.R. § 4.20 (2017) was available for analogy.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, the Director noted there were several non-service-connected disabilities identified, which had not been differentiated from the service-connected conditions.  Since no service-connected disabilities were identified, individually or collectively, as the sole reason for the Veteran's unemployability, TDIU was not warranted on an extra-schedular basis.  

Unfortunately, the Board finds the November 2016 addendum opinion is inadequate to decide the claim.  In pertinent part, the Board's September 2016 Remand found that, if the AOJ granted service connection for bilateral hearing loss or tinnitus, or if the examiner found that bilateral hearing loss or tinnitus was etiologically related to service, then such disabilities must be considered as service-connected for the purposes of obtaining the addendum opinion.  Here, the VA physician did not have the opportunity to consider these service-connected disabilities when providing her opinion regarding the collective impact the Veteran's service-connected disabilities had on his employability.  In addition, the record does not show the Director considered these service-connected disabilities when providing her opinion.  A remand by the Board confers the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268 (1998).  As a result, the Board finds remand is warranted to obtain an addendum opinion that fulfills the requirements of the previous Remand and describes the functional impact of the Veteran's service-connected disabilities, in combination, on his ability to work, in light of his education level, prior vocational training, work experience, and vocational history.


Accordingly, the case is REMANDED for the following actions:

1.  Return the record, to include a copy of this Remand, to the November 2016 VA examiner or, if she is unavailable or unable to provide the requested opinion, an appropriate VA medical professional to obtain an addendum opinion regarding the functional impact of the Veteran's service-connected disabilities, in combination, on his employability.  The need for another examination is at the discretion of the examiner offering the requested addendum opinion. 

Following a review of the record, and, if examined, any further physical examination or diagnostic testing deemed necessary, the examiner is requested to describe the functional impact of the Veteran's service-connected disabilities, in combination, on his ability to work, in light of his education level, prior vocational training, work experience, and vocational history.

Note that for this purpose, the Veteran's service-connected disabilities consist of: chondromalacia of the right knee; degenerative changes of the lumbar spine with arthritis and degenerative disc disease and protrusion at T12-L1; tricompartmental osteoarthritis due to chondromalacia of the right knee; instability due to chondromalacia of the right knee; residuals of an injury of the right thumb; a scar associated with the right knee disabilities; bilateral hearing loss; and tinnitus. 

A rationale should be provided for any opinion offered.

If the examiner is unable to provide an opinion without resorting to speculation, then the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken with the goal so that a definite opinion can be obtained.)

2.  After completion of the action(s) above, if the evidence reflects that the Veteran is unemployable due to service-connected disabilities, and he does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), then the AOJ shall refer the case to VA's Director, Compensation Service, for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. 
§ 4.16(b).

3.  After completing the above actions, to include any other development that may be indicated by any response received as a consequent of the actions taken in the preceding paragraphs, the Veteran's claim of entitlement to a TDIU should be readjudicated based on the entirety of the evidence. If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case. An appropriate period of time should be allowed for a response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




